6:20-cv-02039-DCC   Date Filed 05/29/20   Entry Number 1-1   Page 1 of 5




             EXHIBIT A
     6:20-cv-02039-DCC           Date Filed 05/29/20     Entry Number 1-1       Page 2 of 5




                                                                                                      ELECTRONICALLY FILED - 2020 Apr 17 4:04 PM - LAURENS - COMMON PLEAS - CASE#2020CP3000375
  STATE OF SOUTH CAROLINA                              IN THE COURT OF COMMON PLEAS

  COUNTY OF LAURENS

  John Gabriel Medlin,                                           C. A. No. 2020-CP-42-

                         Plaintiff,

          v.                                                          SUMMONS

  Bojangles’ Restaurants Inc.,                                   (Jury Trial Demanded)

                         Defendant.




TO THE DEFENDANT ABOVE-NAMED:

       YOU ARE HEREBY SUMMONED and required to answer the complaint herein, a copy
of which is herewith served upon you, and to serve a copy of your answer to this complaint upon
the subscriber, at the address shown below, within thirty (30) days after service hereof, exclusive
of the day of such service, and if you fail to answer the complaint, judgment by default will be
rendered against you for the relief demanded in the complaint.




 Dated: April 17, 2020                           S/Paul E Hammack
                                                 _______________________________
                                                 Paul E. Hammack
                                                 SC Bar No. 68501
                                                 paul@hammacklawfirm.com
                                                 Jamie Ackermann
                                                 SC Bar No. 72427
                                                 jamie@hammacklawfirm.com
                                                 Hammack Law Firm
                                                 223 W. Stone Avenue
                                                 Greenville, SC 29609
                                                 Office: 864-326-3333
                                                 Fax: 864-991-3911
                                                 Attorneys for Plaintiff



                                           Page 1 of 4
        6:20-cv-02039-DCC       Date Filed 05/29/20       Entry Number 1-1       Page 3 of 5




                                                                                                       ELECTRONICALLY FILED - 2020 Apr 17 4:04 PM - LAURENS - COMMON PLEAS - CASE#2020CP3000375
 STATE OF SOUTH CAROLINA                            IN THE COURT OF COMMON PLEAS

 COUNTY OF LAURENS
                                                               C. A. No. 2020-CP-42-
 John Gabriel Medlin,
                        Plaintiff,
                                                                   COMPLAINT
          v.
                                                              (Jury Trial Demanded)
 Bojangles’ Restaurants Inc.,

                        Defendant.


The Plaintiff, above-named, complaining of the Defendant herein, alleges as follows:

                                             PARTIES

   1.     Plaintiff is a citizen and resident of the County of Laurens, State of South Carolina.

   2.     Upon information and belief, Defendant, Bojangles’ Restaurants, Inc. is a corporation
          organized and existing under the laws of the State of South Carolina, and regularly
          transacts business in Laurens County, South Carolina.

                                     JURISDICTION AND VENUE

   3.     At all times relevant hereto, the events upon which this suit is based occurred in Laurens
          County, State of South Carolina.

   4.     This Court has jurisdiction over these matters based upon Article V of the South Carolina
          Constitution, S.C. Code Ann. §§ 36-2-802 and 36-2-803 (Law. Co-op. 1976) and its
          plenary powers and venue is proper in Laurens County, South Carolina.

                                FOR A FIRST CAUSE OF ACTION
                        (Negligence/Gross Negligence/Negligence Per Se)


   5.     That on or about November 1, 2017, the Plaintiff was at the Bojangles’ Restaurants, Inc.
          (the “subject premises”) located at 200 McCarter Road, Fountain Inn, South Carolina
          29644 to have dinner with his family.

   6.     As Plaintiff entered the restroom area, he slipped on standing water and fell landing on
          his tailbone and back. There was no sign or other warning indicating the presence of
          water on the floor.

   7.     Defendant had ownership, maintenance or control over the subject area where Plaintiff

                                            Page 2 of 4
     6:20-cv-02039-DCC       Date Filed 05/29/20       Entry Number 1-1       Page 4 of 5




                                                                                                     ELECTRONICALLY FILED - 2020 Apr 17 4:04 PM - LAURENS - COMMON PLEAS - CASE#2020CP3000375
       fell.

8.     Defendant owed Plaintiff a duty to inspect and maintain the subject area in a reasonable
       manner to avoid or prevent injuries and damage to pedestrians, invitees, licensees, guests
       and residents of the county, such as Plaintiff, who use the subject area and adjacent land.

9.     The condition of the subject area at the time of the fall rendered it unsafe and out of
       compliance with applicable codes, regulations, standards and ordinances, and created a
       hidden and dangerous condition for its customers.

10. Defendant knew or should have known of the existence of the hidden and dangerous
    conditions where Plaintiff fell, and Defendant failed to warn the Plaintiff of the
    conditions or make safe the conditions.

11. At all times pertinent herein, Defendant, through its agents or employees, owed a duty to
    customers, invitees, licensees, guests and residents of the county, to maintain the subject
    area in a manner so as not to negligently, grossly negligently, recklessly, or wantonly
    cause injury or damages.

12. At the time the Plaintiff was injured, Plaintiff was authorized to be on the subject
    premises and was exercising all due care, using the property for its intended purpose.

13. Defendant, through its agents or employees, breached the duties owed to the Plaintiff in
    a negligent, negligence per se, reckless, wanton, and/or willful manner at the time and
    place above mentioned in one or more of the following particular ways:

14. Failing and neglecting to properly maintain the subject area in a safe condition for its
    intended use;

15. Failing and neglecting to inspect the subject area for any conditions posing an
    unreasonable hazard to a customer, invitee, licensee, or guest;

16. Failing and neglecting to adequately warn of the existence of the hidden and dangerous
    conditions in the subject area;

17. Failing and neglecting to routinely inspect the subject area for defects;

18. Failing and neglecting to identify potential hazards to its customers;

19. Failing and neglecting to remedy a dangerous condition caused by Defendants’
    employees;

20. Failing to exercise that degree of care and caution that a reasonably prudent entity would
    have used under the circumstances prevailing; and

21. For such other and further particulars as may be shown through discovery and trial;

                                         Page 3 of 4
     6:20-cv-02039-DCC         Date Filed 05/29/20       Entry Number 1-1       Page 5 of 5




                                                                                                      ELECTRONICALLY FILED - 2020 Apr 17 4:04 PM - LAURENS - COMMON PLEAS - CASE#2020CP3000375
   22. any or all of which were the direct and proximate cause of the injuries and damages
       suffered by the Plaintiff herein, said acts being in violation of the common and statutory
       laws of the State of South Carolina.

   23. As a direct and proximate result of the Defendant's negligence, careless, grossly
       negligent, negligent per se, reckless, and/or wanton conduct, as stated herein, the
       Plaintiff, has suffered, and will continue to suffer in the future, injuries to Plaintiff’s
       person; emotional stress; mental anguish; and anxiety, all to Plaintiff’s actual and
       consequential damages in an amount to be determined by the trier of fact. In addition,
       and as the proximate result of Defendant’s aforementioned conduct and negligent acts
       and/or omissions, Plaintiff did necessarily suffer and incur, substantial expenses for
       medicine, medical services, care, and treatment to treat Plaintiff’s injuries, all to
       Plaintiff’s actual damages in an amount to be determined by the trier of fact.

WHEREFORE, Plaintiff is informed and believes that Plaintiff is entitled to judgment against the
Defendant for actual and punitive damages, for the costs of this action, for pre-judgment interest,
and for such other and further relief as the Court may deem just and proper. Plaintiff demands a
jury trial on all issues.
                                              Respectfully submitted,




 Dated: April 17, 2020                           S/Paul E Hammack
                                                 _______________________________
                                                 Paul E. Hammack
                                                 SC Bar No. 68501
                                                 paul@hammacklawfirm.com
                                                 Jamie Ackermann
                                                 SC Bar No. 72427
                                                 jamie@hammacklawfirm.com
                                                 Hammack Law Firm
                                                 223 W. Stone Avenue
                                                 Greenville, SC 29609
                                                 Office: 864-326-3333
                                                 Fax: 864-991-3911
                                                 Attorneys for Plaintiff




                                           Page 4 of 4
